DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-28. Claims 1, 13, 25, and 28 have been amended. Accordingly, claims 1-28 are pending in the current application.
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that Chang et al. fails to teach “a first quantization parameter value is encoded for a first block of pixels having a first content and a second quantization parameter value is encoded for a second block of pixels in the same video sequence having a second content different from the first content”. However, examiner respectfully disagrees. In Paragraph 41, Chang et al. teaches “In differential quantization, the encoder varies QPs for different parts of a picture. Typically, this involves varying QPs on a macroblock level or other sub-picture level. The encoder makes decisions on how to vary the QPs, and signals those decisions, as appropriate, to a decoder. In VC-1, the encoder sends a bitstream element (DQUANT) at a syntax level above picture level to indicate differential quantization status. If DQUANT=0, the QP indicated by PQINDEX is used for all macroblocks in the picture. If DQUANT=1 or 2, different macroblocks in the same picture can use different QPs.” In Paragraph 42, it teaches “A VC-1 encoder can use more than one approach to differential quantization. In one approach, only two different QPs are used for a picture. This is referred to as bi-level differential quantization. For example, one QP is used for macroblocks at picture edges and another QP is used for macroblocks in the rest of the picture. This can be useful for saving bits at picture edges, where fine detail is less important for maintaining overall visual quality. Or, a 1-bit value signaled per macroblock indicates which of two available QP values to use for the macroblock. In another approach, referred to as multi-level differential quantization, a larger number of different QPs can be used for individual macroblocks in a picture.” This clearly and unambiguously teaches the claim limitations as filed.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 20080304562 A1).
Regarding Claim 13, Chang et al. teaches a processing apparatus comprising: memory; and a processor (Paragraph 71) configured to: 
receive a portion of a video sequence (Paragraphs 96-98); 
determine complexities for blocks of pixels of the portion of the video sequence (Paragraphs 131-134); 
select quantization parameter values for corresponding blocks of pixels based on complexities of the corresponding blocks of pixels and visually perceived coding artifacts of the corresponding blocks of pixels produced by the quantization parameter values (Paragraphs 96-98; Paragraphs 130-134); and 
encode the blocks of pixels using the selected quantization parameter values (Paragraph 100), wherein a first quantization parameter value is encoded for a first block of pixels having a first content and a second quantization parameter value is encoded for a second block of pixels in the same video sequence having a second content different from the first content (Paragraphs 40-42). 
Regarding Claim 14, Chang et al. teaches the processing apparatus of claim 13, Chang et al. further teaches wherein a complexity of a block is determined from a block variance (Paragraphs 96-100; Paragraph 108; Paragraphs 130-134).
Regarding Claim 15, Chang et al. teaches the processing apparatus of claim 13, Chang et al. further teaches wherein a complexity of a block is determined from a gradient of the block (Paragraphs 96-103; Paragraph 107-108; Paragraphs 130-134).
Regarding Claim 16, Chang et al. teaches the processing apparatus of claim 13, Chang et al. further teaches wherein the portion of the video sequence is a frame (Paragraph 80).
Regarding Claim 17, Chang et al. teaches the processing apparatus of claim 13, Chang et al. further teaches wherein the processor is configured to select the quantization parameter values for a corresponding block of pixels by selecting, from a group of quantization parameter values, a highest quantization parameter value determined to produce an image having a target visually perceived quality (Paragraphs 96-103; Paragraph 108; Paragraphs 110-116; Paragraphs 130-134).
Regarding Claim 18, Chang et al. teaches the processing apparatus of claim 17, Chang et al. further teaches wherein the target visually perceived quality is a quality in which the image does not include the visually perceived coding artifacts (Paragraphs 96-103; Paragraph 108; Paragraphs 110-116; Paragraphs 130-134).
Regarding Claim 19, Chang et al. teaches the processing apparatus of claim 13, Chang et al. further teaches wherein the processor is configured to encode the blocks of pixels using the selected quantization parameter values such that, when displayed, the blocks of pixels have a similar visually perceived quality (Paragraphs 96-103; Paragraph 108; Paragraphs 110-116; Paragraphs 130-134).
Regarding Claim 20, Chang et al. teaches the processing apparatus of claim 13, Chang et al. further teaches wherein the processor is configured to reallocate bits from blocks encoded with higher quantization parameter values to blocks encoded with lower quantization parameter values to meet a target bit rate (Paragraphs 96-103; Paragraph 108; Paragraphs 110-116; Paragraphs 130-134).
Regarding Claim 21, Chang et al. teaches the processing apparatus of claim 20, Chang et al. further teaches wherein the processor is configured to: generate a quantization parameter value map comprising the selected quantization parameter values for the blocks of pixels; and reallocate bits from the blocks encoded with higher quantization parameter values to the blocks encoded with lower quantization parameter values using the quantization parameter value map (Paragraphs 43-44; Paragraphs 96-103; Paragraph 108; Paragraphs 110-116; Paragraphs 130-134).
Regarding Claim 22, Chang et al. teaches the processing apparatus of claim 13, Chang et al. further teaches wherein the processor is configured to receive the portion of the video sequence from an input device (Paragraphs 71-74).
Regarding Claim 23, Chang et al. teaches the processing apparatus of claim 22, Chang et al. further teaches wherein the input device is one of a image sensor, an image capture device, an image sensor, a biometric input device, a storage device, a device for generating graphics, or a network connection (Paragraphs 71-74).
Regarding Claim 24, Chang et al. teaches the processing apparatus of claim 13, Chang et al. further teaches decoding the blocks of pixels; and providing the portion of the video sequence for display on a display device (Paragraphs 67-74).
Method claims 1-12 are drawn to the method of using corresponding apparatus claimed in claims 13-24 and are rejected for the same reasons as used above.
The decoding method of claim 25 is drawn to the encoding method of claim 1 and performs the encoding of claim 1 in inverse, and as such contains similar limitations which would be rejected for the same reasons as used above. Chang et al. further teaches a video decoding method corresponding to the encoding method (Paragraph 67; Paragraph 138).
Regarding Claim 26, Chang et al. teaches the processing apparatus of claim 25, Chang et al. further teaches wherein the portion of the video sequence comprises allocating bits from less complex blocks to more complex blocks in which visually perceived coding artifacts are more noticeable than for the less complex blocks (Paragraphs 40-44; Paragraph 67; Paragraphs 96-103; Paragraph 108; Paragraphs 110-116; Paragraphs 130-138).
Regarding Claim 27, Chang et al. teaches the processing apparatus of claim 25, Chang et al. further teaches wherein the portion of the video sequence comprises bits reallocated from blocks encoded with higher quantization parameter values to blocks encoded with lower quantization parameter values to meet a target bit rate (Paragraphs 41-44; Paragraph 67; Paragraphs 96-103; Paragraph 108; Paragraphs 110-116; Paragraphs 130-138).
Claim 28 has similar limitations as those claimed in claim 13 above and are rejected for the same reasons as used above. Chang et al. further teaches a non-transitory computer readable medium comprising instructions for causing a computer to execute a video encoding method (Paragraphs 76-77).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483